EXHIBIT 10.3

EXECUTIVE AGREEMENT

This is an agreement (this “Agreement”) among Huntington Bancshares
Incorporated, a Maryland corporation with its principal office located at the
Huntington Center, 41 South High Street, Columbus, Ohio 43215, and its
Subsidiaries (individually and collectively, the “Corporation”) and [NAME] (the
“Executive”), effective as of December 1, 2012 (the “Effective Date”).

Recitals:

The Corporation considers the establishment and maintenance of a sound and vital
management to be part of its overall corporate strategy and to be essential to
protecting and enhancing the interests of the Corporation and its shareholders.
As part of this corporate strategy, the Corporation wishes to act to retain its
key executive officers notwithstanding any actual or threatened change in
control of the Corporation.

The Executive is a key executive officer of the Corporation or one of its
Subsidiaries and the Executive’s services, experience and knowledge of the
affairs of the Corporation, and reputation and contacts in the industry, are
extremely valuable to the Corporation. The Executive’s continued dedication,
availability, advice, and counsel to the Corporation are deemed important to the
Corporation, its Board of Directors (the “Board”), and its shareholders. It is,
therefore, in the best interests of the Corporation to secure the continued
services of the Executive notwithstanding any actual or threatened change in
control of the Corporation. Accordingly, the Board has approved this Agreement
with the Executive and authorized its execution and delivery on behalf of the
Corporation.

Agreement:

1. Term of Agreement. This Agreement will begin on the Effective Date and will
continue in effect through December 31, 2013. On December 31, 2013, and on
December 31 of each successive year thereafter during the term (each a “Renewal
Date”), the term of this Agreement will be extended automatically for an
additional one-year period unless, not later than 30 days prior to such Renewal
Date, the Corporation gives written notice to the Executive that it has elected
not to extend this Agreement. Notwithstanding the above, if a “Change of
Control” (as defined herein) of the Corporation occurs during the term of this
Agreement, the term of this Agreement will be extended for 24 months beyond the
end of the month in which any such Change of Control occurs.

2. Definitions. The following defined terms shall have the meanings set forth
below, for purposes of this Agreement:

(a) Annual Award. “Annual Award” means the cash payment paid or payable to the
Executive with respect to a fiscal year under the Corporation’s Management
Incentive Plan, including any portion thereof that has been earned but deferred.

(b) Base Annual Salary. “Base Annual Salary” means the greater of (1) the
highest annual rate of base salary in effect for the Executive during the
12-month period immediately prior to a Change of Control, or (2) the annual rate
of base salary in effect at the time Notice of Termination is given (or on the
date employment is terminated if no Notice of Termination is required).

(c) Cause. “Cause” means any of the following:

(1) The Executive shall have committed a felony or an intentional act of gross
misconduct, moral turpitude, fraud, embezzlement, or theft in connection with
the Executive’s duties or in the course of the Executive’s employment with the
Corporation or any Subsidiary, and the Board shall have determined that such act
is materially harmful to the Corporation;

(2) The Corporation or any Subsidiary shall have been ordered or directed by any
federal or state regulatory agency with jurisdiction to terminate or suspend the
Executive’s employment and such order or directive has not been vacated or
reversed upon appeal; or

(3) After being notified in writing by the Board to cease any particular
Competitive Activity (as defined herein), the Executive shall have continued
such Competitive Activity while employed by the Corporation and the Board shall
have determined that such act is materially harmful to the Corporation.

For purposes of this Agreement, no act or failure to act on the part of the
Executive shall be deemed “intentional” if it was due primarily to an error in
judgment or negligence, but shall be deemed “intentional” only if done or
omitted to be done by the Executive not in good faith and without reasonable
belief that the Executive’s action or omission was in the best interest of the
Corporation. Notwithstanding the foregoing, the Executive shall not be deemed to
have been terminated for “Cause” under this Agreement unless and until there
shall have been delivered to the Executive a copy of a resolution duly adopted
by the affirmative vote of not less than three-quarters of the Board, or if,
following the Change of Control, the Corporation is not the ultimate parent
corporation of the entities affiliated with the Corporation and is not publicly
traded, the board of directors of the ultimate parent of the Corporation (the
“Applicable Board”), at a meeting called and held for such purposes, after
reasonable notice to the Executive and an opportunity for the Executive,
together with the Executive’s counsel (if the Executive chooses to have counsel
present at such meeting), to be heard before the Applicable Board, finding that,
in the good faith opinion of the Applicable Board, the Executive had committed
an act constituting “Cause” as defined in this Agreement and specifying the
particulars of the act constituting “Cause” in detail. Nothing in this Agreement
will limit the right of the Executive or the Executive’s beneficiaries to
contest the validity or propriety of any such determination.

(d) Change of Control. “Change of Control” means the occurrence of any of the
following:

(1) Any “person” (as such term is used in Sections 13(d) and 14(d) of the
Securities Exchange Act of 1934 (“the Exchange Act”) as in effect as of the date
of this Agreement) becomes the beneficial owner, directly or indirectly, of
securities of the Corporation representing 25% or more of the combined voting
power of the Corporation’s then-outstanding securities entitled to vote
generally in the election of directors (“voting securities”); provided, however,
that, for purposes of this Section 2(d)(1), the following acquisitions shall not
constitute a Change of Control: (i) any acquisition directly from the
Corporation, (ii) any acquisition by the Corporation, or (iii) any acquisition
by any employee benefit plan (or related trust) sponsored or maintained by the
Corporation of any of its Subsidiaries; or

(2) Individuals who, as of the Effective Date, constitute the Board of Directors
of the Corporation (the “Incumbent Board”) cease for any reason to constitute at
least a majority of the Board; provided, however, that, any individual becoming
a director subsequent to the date hereof whose election, or nomination for
election, was approved by a vote of at least a majority of the directors
comprising the Incumbent Board shall be considered as though such individual
were a member of the Incumbent Board, but excluding for this purpose any such
individual whose initial assumption of office occurs as a result of either an
actual or threatened election contest (as such terms are used in Regulation 14A
promulgated under the Exchange Act) or other actual or threatened solicitation
of proxies or consents by or on behalf of a person other than the Board; or

(3) Any of the following occurs:

(A) consummation of a merger, statutory share exchange, consolidation or similar
corporate transaction involving the Corporation, other than any such transaction
in which the voting securities of the Corporation immediately prior to the
transaction continue to represent (either by remaining outstanding or being
converted into securities of the “surviving entity,” which for purposes of this
Agreement shall include the corporation or other entity resulting from such
transaction and/or the corporation or other entity that, as a result of the
transaction, owns the Corporation or all or substantially all of the
Corporation’s assets, either directly or indirectly) more than 50% of the
combined voting power of the Corporation or surviving entity resulting from such
transaction immediately after the transaction with another entity;

(B) consummation of a sale, exchange, lease, mortgage, pledge, transfer, or
other disposition (in a single transaction or a series of related transactions)
of all or substantially all of the assets of the Corporation which shall
include, without limitation, the sale of assets or earning power aggregating
more than 50% of the assets or earning power of the Corporation on a
consolidated basis, other than any such transaction in which a majority of the
voting securities of the surviving entity are, immediately following
consummation of such transaction, beneficially owned by the individuals and
entities that were the beneficial owners of the Corporation’s voting securities
immediately prior to the transaction;

(C) a liquidation or dissolution of the Corporation;

(D) a reorganization, reverse stock split, or recapitalization of the
Corporation which would result in any of the foregoing; or

(E) a transaction or series of related transactions having, directly or
indirectly, the same effect as any of the foregoing.

(e) Competitive Activity. “Competitive Activity” means the Executive’s
participation while employed by the Corporation, without the written consent of
an officer of the Corporation, in the management of any business enterprise if
such enterprise engages in substantial and direct competition with the
Corporation and such enterprise’s revenues derived from any product or service
competitive with any product or service of the Corporation amounted to 10% or
more of such enterprise’s revenues for its most recently completed fiscal year
and if the Corporation’s revenues for such product or service amounted to 10% of
the Corporation’s revenues for its most recently completed fiscal year.
“Competitive Activity” will not include (i) the mere ownership of securities in
any such enterprise and the exercise of rights appurtenant thereto or (ii)
participation in the management of any such enterprise other than in connection
with the competitive operations of such enterprise.

(f) Disability; Disabled. “Disability” or “Disabled” means that, as a result of
the Executive’s incapacity due to physical or mental illness, the Executive
shall be eligible for the receipt of benefits under the Corporation’s long-term
disability plan.

(g) Employee Benefits. “Employee Benefits” means the perquisites, benefits, and
service credit for benefits as provided under any and all employee retirement
income and welfare benefit policies, plans, programs, or arrangements in which
the Executive is entitled to participate, including, without limitation, any
stock option, stock purchase, restricted stock, stock appreciation, interim
awards and accrued and unpaid bonuses under the Management Incentive Plan, other
awards under Stock Incentive Plans, savings, pension, supplemental executive
retirement, or other retirement income or welfare benefit, deferred
compensation, incentive compensation, group or other life, health,
medical/hospital, or other insurance (whether funded by actual insurance or
self-insured by the Corporation), disability, salary continuation, expense
reimbursement, and other employee benefit policies, plans, programs, or
arrangements that may now exist or any equivalent successor policies, plans,
programs, or arrangements that may be adopted hereafter, providing perquisites,
benefits, and service credit for benefits at least as great in a monetary
equivalent as are payable thereunder prior to a Change of Control.

(h) Equity Incentive Award. “Equity Incentive Award” means the awards under the
Stock Incentive Plans (taking into account both regular and special incentive
opportunities, if such distinction is applicable), with the value of the
Executive’s award potential to be determined on a basis consistent with the
methodology and assumptions used by the Corporation prior to the Change of
Control and taking into account, to the extent applicable, the design features
applicable to such awards, including without limitation, the target and maximum
award levels, the performance goals and the vesting terms (including rights upon
termination of employment).

(i) Good Reason. “Good Reason” means the occurrence of any one or more of the
following:

(1) The assignment to the Executive after a Change of Control of the Corporation
to a position that has or to duties that are materially different from or
inconsistent with the positions, duties, responsibilities, reporting
relationship, authority or status of the Executive’s positions or duties at the
Corporation at any time during the 12-month period prior to such Change of
Control (including, without limitation, the duties, responsibilities, reporting
relationship, authority and status associated with being an executive of a
publicly-traded corporation), or which result in a significant change in the
Executive’s authority, duties, responsibilities, reporting relationship or
status (including, without limitation, the duties, responsibilities, authority,
reporting relationship and status associated with being an executive of a
publicly-traded corporation) from those applicable to his or her position at the
Corporation at any time during the 12-month period prior to such Change of
Control;

(2) A reduction by the Corporation in the Executive’s Base Annual Salary as of
the day immediately prior to a Change of Control of the Corporation, or the
failure to grant salary increases and bonus payments on a basis comparable to
those granted to other executives of the Corporation, or a reduction of the
Executive’s Annual Award and Equity Incentive Award potential which existed
immediately prior to such Change of Control under the Corporation’s Management
Incentive Plan, Stock Incentive Plans, or any successor plans;

(3) A demand by the Corporation that the Executive relocate to a location in
excess of 35 miles from the location where the Executive is currently based, or
in the event of any such relocation with the Executive’s express written
consent, the failure of the Corporation or a Subsidiary to pay (or reimburse the
Executive for) all reasonable moving expenses incurred by the Executive relating
to a change of principal residence in connection with such relocation and to
indemnify the Executive against any loss in the sale of the Executive’s
principal residence in connection with any such change of residence, all to the
effect that the Executive shall incur no loss on an after-tax basis;

(4) The failure of the Corporation to obtain a satisfactory agreement from any
successor to the Corporation to assume and agree to perform this Agreement, as
contemplated in Section 16 of this Agreement;

(5) The failure of the Corporation to provide the Executive with substantially
the same Employee Benefits that were provided to him immediately prior to the
Change of Control, or with a package of Employee Benefits that, though one or
more of such benefits may vary from those in effect immediately prior to such
Change of Control, is substantially comparable in all material respects to such
Employee Benefits taken as a whole; or

(6) Any reduction in the Executive’s compensation or benefits or adverse change
in the Executive’s location or duties, if such reduction or adverse change
occurs at any time after the commencement of any discussion with a third party
relating to a possible Change of Control of the Corporation involving such third
party, if such reduction or adverse change is in contemplation of such possible
Change of Control and such Change of Control is actually consummated within
12 months after the date of such reduction or adverse change.

The existence of Good Reason shall not be affected by the Executive’s incapacity
due to physical or mental illness. The Executive’s continued employment shall
not constitute a waiver of the Executive’s rights with respect to any
circumstance constituting Good Reason under this Agreement. The Executive’s
determination of Good Reason shall be conclusive and binding upon the parties to
this Agreement, provided that such determination has been made in good faith.

(j) Incentive Group. “Incentive Group” means the group or category into which an
Executive is placed pursuant to the Corporation’s Management Incentive Plan or
Stock Incentive Plan, as the case may be.

(k) Management Incentive Plan. “Management Incentive Plan” means the
Corporation’s Management Incentive Plan for Covered Officers as amended and
restated effective for plan years beginning on or after January 1, 2011, and the
Management Incentive Plan for Non-Covered Employees effective for plan years
beginning on or after January 1, 2011, as applicable to the Executive, and, in
each case, any successor plan.

(l) Notice of Termination. “Notice of Termination” means a written notice
indicating the specific termination provision in this Agreement relied upon and
setting forth in reasonable detail the facts and circumstances claimed to
provide a basis for termination of the employment under the provision so
indicated.

(m) Release. “Release” means a release in the form attached hereto as Exhibit A.

(n) Retirement. “Retirement” means having reached normal retirement age as
defined in the Corporation’s qualified pension plan.

(o) Severance Benefits. “Severance Benefits” means the benefits described in
Section 4 of this Agreement, as adjusted by the applicable provisions of
Section 5 of this Agreement.

(p) Stock Incentive Plans. “Stock Incentive Plans” means the stock or long-term
incentive plans that the Corporation may adopt from time to time, including
without limit-ation, the 2004 Stock and Long-Term Incentive Plan, the 2012
Long-Term Incentive Plan, and any other successor or predecessor plans.

(q) Subsidiary and Subsidiaries. “Subsidiary” means any corporation, bank, or
other entity, a majority of the voting control of which is directly or
indirectly owned or controlled at the time by the Corporation. “Subsidiaries”
means more than one Subsidiary.

(r) Transition Pay Plan. “Transition Pay Plan” means the Transition Pay Plan of
the Corporation in effect as of the Effective Date of this Agreement, as well as
any successor or replacement plan, in which the Executive is eligible to
participate.

3. Eligibility for Severance Benefits. The Corporation or its successor shall
pay or provide to the Executive the Severance Benefits if the Executive’s
employment is terminated voluntarily or involuntarily during the term of this
Agreement, either:

(a) by the Corporation (1) at any time within 24 months after a Change of
Control of the Corporation, or (2) at any time prior to a Change of Control but
after the commencement of any discussions with a third party relating to a
possible Change of Control of the Corporation involving such third party, if
such termination is in contemplation of such possible Change of Control and such
Change of Control is (x) actually consummated within 12 months after the date of
such termination and (y) a “change in control event” within the meaning of
Section 409A of the Internal Revenue Code of 1986, as amended (the “Code”) (such
a termination, an “Anticipatory without Cause Termination”), in either case,
unless the termination is on account of the Executive’s death or Disability or
for Cause, provided that, in the case of a termination on account of the
Executive’s Disability or for Cause, the Corporation shall give Notice of
Termination to the Executive with respect thereto; or

(b) by the Executive for Good Reason (1) at any time within 24 months after a
Change of Control of the Corporation or (2) at any time after the commencement
of any discussions with a third party relating to a possible Change of Control
of the Corporation involving such third party, if such Change of Control is
(x) actually consummated within 12 months after the date of such termination and
(y) a “change in control event” within the meaning of Section 409A of the Code
(such a termination, an “Anticipatory Good Reason Termination” and, together,
with an Anticipatory without Cause Termination, an “Anticipatory Termination”),
and, in any such case, provided that the Executive shall give Notice of
Termination to the Corporation with respect thereto within 90 days following the
Executive’s knowledge of the initial existence of such condition or conditions,
and solely with respect to an Anticipatory Good Reason Termination, provided
that the Corporation has not remedied such alleged condition or conditions
within 30 days following receipt of such notice.

For purposes of clarity, with respect to Section 3 above, an Executive who is
collecting Disability benefits will not be eligible for benefits under this
Agreement. An Executive who is no longer Disabled will be eligible for benefits
under this Agreement if, in the period extending from 12 months before the
Change of Control to 24 months after the Change of Control, either of the
following occur: (1) the Executive attempts to return to his or her position,
and no such position is available, or (2) the Executive returns to employment
and is subsequently terminated pursuant to Section 3(a) or Section 3(b) above.

4. Severance Benefits. The Executive, if eligible under Section 3, shall receive
the following Severance Benefits, adjusted by the applicable provisions of
Section 5 (in addition to other Employee Benefits that the Executive was
otherwise entitled to):

(a) Base Annual Salary. In addition to any accrued compensation payable as of
the Executive’s termination of employment, a lump sum cash amount equal to the
Executive’s Base Annual Salary, multiplied by 2.5.

(b) Annual Incentive Compensation. In addition to any interim award that the
Corporation owes to the Executive under Article VII of the Corporation’s
Management Incentive Plan (or any similar provisions in a successor to the
Management Incentive Plan), the Executive shall be paid a lump sum cash amount
equal to 2.5 times the greater of the target Annual Award for the Executive’s
Incentive Group for (1) the calendar year during which the Change of Control
occurs or (2) the calendar year immediately preceding the calendar year in which
the Change of Control occurs. In order to be entitled to a payment pursuant to
this Section 4(b), the Executive must have been a participant in the
Corporation’s Management Incentive Plan at some time during the calendar year in
which the Change of Control occurred or the calendar year immediately preceding
the calendar year in which the Change of Control occurred.

(c) Insurance Benefits. For a 30-month period after the date the employment is
terminated, the Corporation will arrange to provide to the Executive at the
Corporation’s expense, with:

(1) Health Care. Health care coverage comparable to that in effect for the
Executive immediately prior to the termination (or, if more favorable to the
Executive, that furnished generally to salaried employees of the Corporation),
including, but not limited to, hospital, surgical, medical, dental,
prescription, and dependent coverage. Upon the expiration of the health care
benefits required to be provided pursuant to this subsection 4(c), the Executive
shall be entitled to the continuation of such benefits under the provisions of
the Consolidated Omnibus Budget Reconciliation Act. Health care benefits
otherwise receivable by the Executive pursuant to this subsection 4(c) shall be
reduced to the extent comparable benefits are actually received by the Executive
from a subsequent employer during the 30-month period following the date the
employment is terminated and any such benefits actually received by the
Executive shall be reported by the Executive to the Corporation.

(2) Life Insurance. Life and accidental death and dismemberment insurance
coverage (including any supplemental coverage, purchase opportunity, and double
indemnity for accidental death that was available to the Executive) equal
(including policy terms) to that in effect at the time Notice of Termination is
given (or on the date the employment is terminated if no Notice of Termination
is required) or, if more favorable to the Executive, equal to that in effect at
the date the Change of Control occurs.

(d) Retirement Benefits. The Executive will be entitled to receive retirement
benefits as provided herein, so that the total retirement benefits the Executive
receives from the Corporation will approximate the total retirement benefits the
Executive would have received under all (qualified and nonqualified) retirement
plans (which shall not include severance plans) of the Corporation in which the
Executive participates were the Executive fully vested under such retirement
plans and had the Executive continued in the employ of the Corporation for
30 months following the date of the Executive’s termination or until the
Executive’s Retirement, if earlier (provided that such additional period shall
be inclusive of and shall not be in addition to any period of service credited
under any severance plan of the Corporation). The benefits specified in this
subsection 4(d) will include all ancillary benefits, such as early retirement
and survivor rights and benefits available at retirement. The amount payable to
the Executive or the Executive’s beneficiaries under this subsection 4(d) shall
equal the excess of (1) the retirement benefits that would be paid to the
Executive or the Executive’s beneficiaries, under all retirement plans of the
Corporation in which the Executive participates if (A) the Executive were fully
vested under such plans, (B) the 30-month period (or the period until the
Executive’s Retirement, if less) following the date of the Executive’s
termination were added to the Executive’s credited service under such plans,
(C) the terms of such plans were those most favorable to the Executive in effect
at any time during the period commencing prior to the Change of Control and
ending on the date of Notice of Termination (or on the date employment is
terminated if no Notice of Termination is required), and (D) the Executive’s
highest average annual compensation as defined under such retirement plans was
calculated as if the Executive had been employed by the Corporation for a
30-month period (or the period until the Executive’s Retirement, if earlier)
following the date of the Executive’s termination and the Executive’s
compensation during such period was equal to the Executive’s compensation used
to calculate the Executive’s benefit under subsections 4(a) and 4(b); over
(2) the retirement benefits that are payable to the Executive or the Executive’s
beneficiaries under all retirement plans of the Corporation in which the
Executive participates. These retirement benefits specified in this subsection
4(d) are to be provided on an unfunded basis, are not intended to meet the
qualification requirements of Section 401 of the Code, and shall be payable
solely from the general assets of the Corporation. These retirement benefits
shall be payable at the time and in the manner provided in the applicable
non-qualified retirement plans to which they relate.

(e) Outplacement. The Corporation shall pay all fees for outplacement services
for the Executive up to a maximum equal to 15% of the Executive’s Annual Base
Salary used to calculate the Executive’s benefit under subsection 4(a), plus
provide a travel expense account of up to $5,000 to reimburse job search travel;
provided that such outplacement benefits shall end not later than the last day
of the second calendar year that begins after the date of termination.

(f) Stock Incentive Plans. The Executive’s rights in respect of stock options,
restricted stock, restricted stock units, and other equity awards granted
pursuant to Stock Incentive Plans held by the Executive shall be governed by the
terms of the applicable Corporation Stock Incentive Plan and the award
agreements thereunder (taking into account the treatment of any such awards as
contemplated by any applicable merger or other transaction agreement entered
into by the Corporation giving rise to the Change of Control) as interpreted by
the Corporation’s Compensation Committee as such committee existed immediately
prior to the Change of Control.

In computing and determining Severance Benefits under subsections 4(a), (b),
(c), (d), (e), and (f) above, a decrease in the Executive’s salary, incentive
bonus potential, or insurance benefits shall be disregarded if such decrease
occurs within six months before a Change of Control, is in contemplation of such
Change of Control, and is taken to reduce the payment or benefit under, or avoid
the effect of, this Agreement. In such event, the salary, incentive bonus
potential, and/or insurance benefits used to determine Severance Benefits shall
be that in effect immediately before the decrease that is disregarded pursuant
to this Section 4.

The Severance Benefits provided in subsections 4(a) and (b) above shall be paid
on the 45th business day following the date the Executive’s employment
terminates (or, in the event of an Anticipatory Termination, the 45th business
day following the date of the related Change of Control).

5. Certain Reductions in Payments.

(a) Anything in this Agreement to the contrary notwithstanding, in the event
that the Accounting Firm (as defined below) determines that receipt of all
Payments (as defined below) would subject the Executive to the tax under Code
Section 4999, the Accounting Firm shall determine whether to reduce any of the
Agreement Payments (as defined below) to the Executive so that the Parachute
Value (as defined below) of all Payments to the Executive, in the aggregate,
equals the applicable Safe Harbor Amount (as defined below). Agreement Payments
shall be so reduced only if the Accounting Firm determines that the Executive
would have a greater Net After-Tax Receipt (as defined below) of aggregate
Payments if the Agreement Payments were so reduced. If the Accounting Firm
determines that the Executive would not have a greater Net After-Tax Receipt of
aggregate Payments if the Agreement Payments were so reduced, the Executive
shall receive all Agreement Payments to which the Executive is entitled
hereunder.

(b) If the Accounting Firm determines that the aggregate Agreement Payments to
the Executive should be reduced so that the Parachute Value of all Payments to
the Executive, in the aggregate, equals the applicable Safe Harbor Amount, the
Corporation shall promptly give the Executive notice to that effect and a copy
of the detailed calculation thereof. All determinations made by the Accounting
Firm under this Section 5 shall be binding upon the Corporation and the
Executive and shall be made as soon as reasonably practicable and in no event
later than 15 days following the date of the Executive’s termination of
employment.

(c) For purposes of reducing the Agreement Payments to the Executive so that the
Parachute Value of all Payments to the Executive, in the aggregate, equals the
applicable Safe Harbor Amount, only Agreement Payments (and no other Payments)
shall be reduced. The reduction contemplated by this Section 5, if applicable,
shall be made by reducing payments and benefits (to the extent such amounts are
considered Payments) under the following sections in the following order:
(i) any Payments under Section 4(e), (ii) any Payments under Section 4(d),
(iii) any Payments under Section 4(c)(2), (iv) any Payments under Section 4(b),
(v) any Payments under Section 4(a), and (vi) any other cash Agreement Payments
that would be made upon a termination of the Executive’s employment, beginning
with payments that would be made last in time.

(d) As a result of the uncertainty in the application of Code Section 4999 at
the time of the initial determination by the Accounting Firm hereunder, it is
possible that amounts will have been paid or distributed by the Corporation to
or for the benefit of the Executive pursuant to this Agreement that should not
have been so paid or distributed (each, an “Overpayment”) or that additional
amounts that will have not been paid or distributed by the Corporation to or for
the benefit of the Executive pursuant to this Agreement could have been so paid
or distributed (each, an “Underpayment”), in each case consistent with the
calculation of the applicable Safe Harbor Amount hereunder. In the event that
the Accounting Firm, based on the assertion of a deficiency by the Internal
Revenue Service against the Corporation or the Executive which the Accounting
Firm believes has a high probability of success, determines that an Overpayment
has been made, any such Overpayment paid or distributed by the Corporation to or
for the benefit of the Executive shall be repaid by the Executive to the
Corporation, together with interest at the applicable federal rate provided for
in Code Section 7872(f)(2); provided, however, that (i) no such repayment shall
be required if and to the extent such deemed repayment would not either reduce
the amount on which the Executive is subject to tax under Code Sections 1 and
4999 or generate a refund of such taxes; and (ii) to the extent such repayment
would generate a refund of such taxes, the Executive shall only be required to
pay to the Corporation the Overpayment less the amount of tax to be refunded and
to transfer the refund of such taxes to the Corporation when received. In the
event that the Accounting Firm, based on controlling precedent or substantial
authority, determines that an Underpayment has occurred, any such Underpayment
shall be promptly paid by the Corporation to or for the benefit of the
Executive, together with interest at the applicable federal rate provided for in
Code Section 7872(f)(2).

(e) In connection with making determinations under this Section 5, the
Accounting Firm shall take into account the value of any reasonable compensation
for services to be rendered by the Executive before or after the Change of
Control, including any non-competition provisions that may apply to the
Executive (whether set forth in this Agreement or otherwise), and the
Corporation shall cooperate in the valuation of any such services, including any
non-competition provisions.

(f) All fees and expenses of the Accounting Firm in implementing the provisions
of this Section 5 shall be borne by the Corporation, and the Corporation shall
reimburse the Executive for all reasonable legal fees incurred with respect to
the calculations under this Section 5 and any legal and accounting fees incurred
with respect to disputes related thereto.

(g) In the event of any controversy with the Internal Revenue Service (or other
taxing authority) with regard to the Agreement Payments, the Executive shall
permit the Corporation to control issues related to the Agreement Payments or
any excise tax thereon, provided that such issues do not potentially materially
adversely affect the Executive. In the event of any conference with any taxing
authority as to the Agreement Payments, any excise tax thereon, or associated
income taxes, the Executive shall permit the representative of the Corporation
to accompany the Executive, and the Executive and any representative of the
Executive shall cooperate with the Corporation and its representative.

(h) Definitions. The following terms shall have the following meanings for
purposes of this Section 5.

(i) “Accounting Firm” shall mean a nationally recognized certified public
accounting firm (which accounting firm shall in no event be the accounting firm
for the entity seeking to effectuate such change of control) or other
professional services organization that is a certified public accounting firm
recognized as an expert in determinations and calculations for purposes of
Section 280G of the Code that is selected by the Corporation (as it exists prior
to a Change of Control) and reasonably acceptable to the Executive for purposes
of making the applicable determinations hereunder.

(ii) “Agreement Payment” shall mean a Payment paid or payable pursuant to this
Agreement.

(iii) “Net After-Tax Receipt” shall mean the Present Value of a Payment net of
all taxes imposed on the Executive with respect thereto under Code Sections 1
and 4999 and under applicable state, local, and foreign laws, determined by
applying the highest marginal rate under Code Section 1 and under state, local,
and foreign laws that applied to the Executive’s taxable income for the
immediately preceding taxable year, or such other rate as such Executive shall
certify, in the Executive’s sole discretion, as likely to apply to the Executive
in the relevant tax year.

(iv) “Parachute Value” of a Payment shall mean the present value as of the date
of the change in control for purposes of Code Section 280G of the portion of
such Payment that constitutes a “parachute payment” under Code
Section 280G(b)(2), as determined by the Accounting Firm for purposes of
determining whether and to what extent the excise tax under Code Section 4999
will apply to such Payment.

(v) A “Payment” shall mean any payment or distribution in the nature of
compensation (within the meaning of Code Section 280G(b)(2)) to or for the
benefit of the Executive, whether paid or payable pursuant to this Agreement or
otherwise.

(vi) “Present Value” of a Payment shall mean the economic present value of a
Payment as of the date of the change in control for purposes of Code
Section 280G, as determined by the Accounting Firm using the discount rate
required by Code Section 280G(d)(4).

(vii) “Safe Harbor Amount” means (x) 3.0 times the Executive’s “base amount,”
within the meaning of Code Section 280G(b)(3), minus (y) $1.00.

6. Restrictive Covenants.

(a) Confidential Information. The Executive agrees that, during his or her
employment with the Corporation and at all times thereafter, he shall hold in a
fiduciary capacity for the benefit of the Corporation all secret or confidential
information, knowledge or data relating to the Corporation or any subsidiary or
affiliate of the Corporation (the “Affiliated Entities”) and their respective
businesses, which shall have been obtained by the Executive during the
Executive’s employment by the Corporation or during his or her consultation with
the Corporation after his or her termination of employment, and which shall not
be or become public knowledge (other than by acts by the Executive or
representatives of the Executive in violation of this Agreement). Except in the
good faith performance of his or her duties for the Corporation, the Executive
shall not, without the prior written consent of the Corporation or as may
otherwise be required by law or legal process, communicate or divulge any such
information, knowledge or data to anyone other than the Corporation and those
designated by it.

(b) Noncompetition. The Executive agrees that while employed and during the
one-year period following his or her termination of employment with the
Corporation under circumstances that entitle him to the Severance Benefits, he
will not engage in Competition (as defined below). The Executive shall be deemed
to be engaging in “Competition” if he, directly or indirectly, owns, manages,
operates, controls or participates in the ownership, management, operation or
control of or is connected as an officer, employee, partner, director,
consultant or otherwise with, or has any financial interest in, any business
(whether through a corporation or other entity) engaged in the commercial
banking business or any other financial services business that is competitive
with any portion of the business conducted by the Corporation or the Affiliated
Entities in Michigan, Indiana, Ohio, Kentucky, Pennsylvania (which as of the
Effective Date shall be limited to western Pennsylvania, defined as the portion
west of Harrisburg, Pennsylvania) and West Virginia and any other state (or
regional area in Pennsylvania) in which the Corporation or the Affiliated
Entities as of the date of termination (or at any time during the twelve
(12)-month period prior to the date of termination) has (or had) a material
commercial banking or other financial services business (or has taken reasonable
steps to commence operating a material commercial banking or other financial
services business). Notwithstanding the aforesaid, the restrictions herein shall
not apply based solely on the Corporation having any ownership or other interest
in an indirect automobile lending facility. Ownership for personal investment
purposes only of less than two percent (2%) of the voting stock of any publicly
held corporation shall not constitute a violation hereof.1

(c) Equitable Remedies. The Executive acknowledges that the protections and
Severance Benefits provided under this Agreement are in partial consideration
for and contingent upon the Executive’s agreement to comply with the covenants
set forth in this Section 6, and the Corporation would be irreparably injured by
a violation of this Section 6. The Executive agrees that the Corporation, in
addition to any other remedies available to it for a breach or threatened
breach, shall be entitled to a preliminary injunction, temporary restraining
order, or other equivalent relief, restraining the Executive from any actual or
threatened breach of this Section 6.

7. Withholding of Taxes. The Corporation may withhold from any amounts payable
under this Agreement all federal, state, city, or other taxes as required by
law, provided that any stock withheld will only be withheld at the minimum
statutory rates.

8. Release of Corporation by the Executive. As a condition of receiving the
payments and benefits set forth in this Agreement, the Executive will be
required to execute and not revoke (i.e., the applicable revocation period shall
have expired) a Release in the form attached hereto as Exhibit A no later than
the 45th business day following the date of termination of the Executive’s
employment (or, in the event of an Anticipatory Termination, not later than the
45th business day following the date of the related Change of Control). In the
event that the Executive fails or refuses to execute a Release when requested by
the Corporation under the terms of this Agreement, then the Executive will not
be entitled to receive Severance Benefits under this Agreement, and the
Corporation will have no obligation to pay Severance Benefits to the Executive
under this Agreement in the event of a Change of Control of the Corporation.

9. Acknowledgement. The Corporation hereby acknowledges that it will be
difficult and may be impossible for the Executive to find reasonably comparable
employment, or to measure the amount of damages which the Executive may suffer
as a result of termination of employment hereunder. Accordingly, the payment of
the Severance Benefits by the Corporation to the Executive in accordance with
the terms of this Agreement is hereby acknowledged by the Corporation to be
reasonable and will be liquidated damages, and the Executive will not be
required to mitigate the amount of any payment provided for in this Agreement by
seeking other employment or otherwise, nor will any profits, income, earnings,
or other benefits from any source whatsoever create any mitigation, offset,
reduction, or any other obligation on the part of the Executive hereunder or
otherwise, except for a reduction in health insurance coverage as provided in
subsection 4(c)(1). The Corporation shall not be entitled to set off or
counterclaim against amounts payable hereunder with respect to any claim, debt,
or obligation of the Executive.

10. Enforcement Costs; Interest. The Corporation is aware that, upon the
occurrence of a Change of Control, the Board or a stockholder of the Corporation
may then cause or attempt to cause the Corporation to refuse to comply with its
obligations under this Agreement, or may cause or attempt to cause the
Corporation to institute, or may institute, litigation, arbitration, or other
legal action seeking to have this Agreement declared unenforceable, or may take,
or attempt to take, other action to deny the Executive the benefits intended
under this Agreement. In these circumstances, the purpose of this Agreement
could be frustrated. It is the intent of the Corporation that the Executive not
be required to incur the expenses associated with the enforcement of the
Executive’s rights under this Agreement by litigation, arbitration, or other
legal action nor be bound to negotiate any settlement of the Executive’s rights
hereunder under threat of incurring such expenses because the cost and expense
thereof would substantially detract from the benefits intended to be extended to
the Executive under this Agreement. Accordingly, if following a Change of
Control it should appear to the Executive that the Corporation has failed to
comply with any of its obligations under this Agreement, including the
calculations under Section 5, or in the event that the Corporation or any other
person takes any action to declare this Agreement void or unenforceable, or
institute any litigation or other legal action designed to deny, diminish, or to
recover from the Executive, the benefits intended to be provided to the
Executive hereunder, the Corporation irrevocably authorizes the Executive from
time to time to retain counsel (legal and accounting) of the Executive’s choice
at the expense of the Corporation as provided in this Section 10 to represent
the Executive in connection with the calculations under Section 5, or the
initiation or defense of any litigation or other legal action, whether by or
against the Corporation or any director, officer, stockholder, or other person
affiliated with the Corporation. Notwithstanding any existing or prior
attorney-client relationship between the Corporation and such counsel, the
Corporation irrevocably consents to the Executive entering into an
attorney-client relationship with such counsel, and in that connection the
Corporation and the Executive agree that a confidential relationship shall exist
between the Executive and such counsel. The reasonable fees and expenses of
counsel selected from time to time by the Executive as provided in this Section
shall be paid or reimbursed to the Executive by the Corporation on a regular,
periodic basis upon presentation by the Executive of a statement or statements
prepared by such counsel in accordance with its customary practices. In any
action involving this Agreement, the Executive shall be entitled to prejudgment
interest on any amounts found to be due him from the date such amounts would
have been payable to the Executive pursuant to this Agreement at an annual rate
of interest equal to the prime commercial rate in effect at The Huntington
National Bank or its successor from time to time during the prejudgment period
plus 4%.

11. Indemnification. From and after the earliest to occur of a Change of Control
or termination of employment, the Corporation shall (a) for a period of five
years after such occurrence, provide the Executive (including the Executive’s
heirs, executors, and administrators) with coverage under a standard directors’
and officers’ liability insurance policy at the Corporation’s expense, and
(b) indemnify and hold harmless the Executive, to the fullest extent permitted
or authorized by the law of the State of Maryland as it may from time to time be
amended, if the Executive is (whether before or after the Change of Control)
made or threatened to be made a party to any threatened, pending, or completed
action, suit, or proceeding, whether civil, criminal, administrative, or
investigative, by reason of the fact that the Executive is or was a director,
officer, or employee of the Corporation or any Subsidiary, or is or was serving
at the request of the Corporation or any Subsidiary as a director, trustee,
officer, or employee of a bank, corporation, partnership, joint venture, trust,
or other enterprise. The indemnification provided by this Section 11 shall not
be deemed exclusive of any other rights to which the Executive may be entitled
under the charter or bylaws of the Corporation or of any Subsidiary, or any
agreement, vote of shareholders or disinterested directors, or otherwise, both
as to action in the Executive’s official capacity and as to action in another
capacity while holding such office, and shall continue as to the Executive after
the Executive has ceased to be a director, trustee, officer, or employee and
shall inure to the benefit of the heirs, executors, and administrators of the
Executive.

12. Arbitration. The initial method for resolving any dispute arising out of
this Agreement shall be nonbinding arbitration in accordance with this Section.
Except as provided otherwise in this Section 12, arbitration pursuant to this
Section 12 shall be governed by the Commercial Arbitration Rules of the American
Arbitration Association. A party wishing to obtain arbitration of an issue shall
deliver written notice to the other party, including a description of the issue
to be arbitrated. Within 15 days after either party demands arbitration, the
Corporation and the Executive shall each appoint an arbitrator. Within 15
additional days, these two arbitrators shall appoint the third arbitrator by
mutual agreement; if they fail to agree within this 15-day period, then the
third arbitrator shall be selected promptly pursuant to the rules of the
American Arbitration Association for Commercial Arbitration. The arbitration
panel shall hold a hearing in Columbus, Ohio, within 90 days after the
appointment of the third arbitrator. The fees and expenses of the arbitrator,
and any American Arbitration Association fees, shall be paid by the Corporation.
Both the Corporation and the Executive may be represented by counsel (legal and
accounting) and may present testimony and other evidence at the hearing. Within
90 days after commencement of the hearing, the arbitration panel will issue a
written decision; the majority vote of two of the three arbitrators shall
control. The majority decision of the arbitrators shall not be binding on the
parties, and the parties may pursue other available legal remedies if the
parties are not satisfied with the majority decision of the arbitrator. The
Executive shall be entitled to seek specific performances of the Executive’s
rights under this Agreement during the pendency of any dispute or controversy
arising under or in connection with this Agreement.

13. Employment Rights. This Agreement sets forth the Severance Benefits payable
to the Executive in the event that the Executive’s employment with the
Corporation is terminated under certain conditions specified in Section 3. This
Agreement is not an employment contract nor shall it confer upon the Executive
any right to continue in the employ of the Corporation or its Subsidiaries and
shall not in any way affect the right of the Corporation or its Subsidiaries to
dismiss or otherwise terminate the Executive’s employment at any time with or
without cause.

14. Arrangements Not Exclusive. The specific benefit arrangements referred to in
this Agreement are not intended to exclude the Executive from participation in
or from other benefits available to executive personnel generally or to preclude
the Executive’s right to other compensation or benefits as may be authorized by
the Board at any time. The provisions of this Agreement and any payments
provided for hereunder shall not reduce any amounts otherwise payable, or in any
way diminish the Executive’s existing rights, or rights which would accrue
solely as the result of the passage of time under any compensation plan, benefit
plan, incentive plan, stock option plan, employment agreement, or other
contract, plan, or arrangement except as may be specified in such contract,
plan, or arrangement. Notwithstanding anything to the contrary in this
Section 14, the Severance Benefits provided in Section 4 are in lieu of any
benefits to which the Executive would be entitled following the termination of
his or her employment pursuant to the Corporation’s Transition Pay Plan and, in
the event of an Anticipatory Termination, the amounts payable and benefits
provided under this Agreement with respect to a specific type of payment or
benefit (i.e., base salary severance) shall be reduced by any amount paid or
benefit provided to the Executive in respect of that type of payment or benefit
under the Corporation’s Transition Pay Plan in order to avoid duplication of
such payments or benefits.

15. Termination. Except for termination of employment described in Section 3,
this Agreement shall terminate if the employment of the Executive with the
Corporation shall terminate prior to a Change of Control. For purposes of this
Agreement, the Executive’s employment will be considered terminated if the
Executive is informed prior to a Change of Control that the Executive’s
employment is terminated under the terms of the Corporation’s Transition Pay
Plan, and such termination was not in contemplation of a Change of Control. In
these circumstances, this Agreement shall terminate on the Executive’s last day
of active employment, and the Executive will not be eligible for payments or
benefits under this Agreement while receiving or while eligible to receive pay
or benefits under the Transition Pay Plan, or at any time thereafter.

16. Successors; Binding Agreements. This Agreement shall inure to the benefit of
and be enforceable by the Executive’s personal and legal representatives,
executors, administrators, successors, heirs, distributees, devisees, and
legatees. The Executive’s rights and benefits under this Agreement may not be
assigned, except that if the Executive dies while any amount would still be
payable to the Executive hereunder if the Executive had continued to live, all
such amounts, unless otherwise provided herein, shall be paid in accordance with
the terms of this Agreement, to the beneficiaries designated by the Executive to
receive benefits under this Agreement in a writing on file with the Corporation
at the time of the Executive’s death or, if there is no such beneficiary, to the
Executive’s estate. The Corporation will require any successor (whether direct
or indirect, by purchase, merger, consolidation, or otherwise) to all or
substantially all of the business and/or assets of the Corporation (or of any
division or Subsidiary thereof employing the Executive) to expressly assume and
agree to perform this Agreement in the same manner and to the same extent that
the Corporation would be required to perform it if no such succession had taken
place. Failure of the Corporation to obtain such assumption and agreement prior
to the effectiveness of any such succession shall be a breach of this Agreement
and shall entitle the Executive to compensation from the Corporation in the same
amount and on the same terms to which the Executive would be entitled hereunder
if the Executive terminated employment for Good Reason following a Change of
Control.

17. No Vested Interest. Neither the Executive nor the Executive’s beneficiaries
shall have any right, title, or interest in any benefit under this Agreement
prior to the occurrence of the right to the payment of such benefit.

18. Notice. For the purpose of this Agreement, notices and all other
communications provided for in this Agreement shall be in writing and shall be
deemed to have been duly given when delivered personally or mailed by U.S.
registered mail, return receipt requested, postage prepaid, addressed to the
such addresses as each party may designate from time to time to the other party
in writing in the manner provided herein. Unless designated otherwise notices to
the Corporation should be sent to the Corporation at:

Huntington Bancshares Incorporated
41 South High Street
Columbus, Ohio 43215
Attention: General Counsel

Until designated otherwise, notices shall be sent to the employee at the address
indicated on the Beneficiary Designation and Notice form attached hereto as
Exhibit B. If the parties by mutual agreement supply each other with telecopier
numbers for the purposes of providing notice by facsimile, such notice shall
also be proper notice under this Agreement. Notice sent by certified or
registered mail shall be effective two days after deposit by delivery to the
U.S. Post Office.

19. Savings Clause. If any payments otherwise payable to the Executive under
this Agreement are prohibited or limited by any statute or regulation in effect
at the time the payments would otherwise be payable, including, without
limitation, any regulation issued by the Federal Deposit Insurance Company (the
“FDIC”) that limits executive change of control payments that can be made by an
FDIC insured institution or its holding company if the institution is
financially troubled (any such limiting statute or regulation a “Limiting
Rule”):

(a) the Corporation will use its best efforts to obtain the consent of the
appropriate governmental agency (whether the FDIC or any other agency) to the
payment by the Corporation to the Executive of the maximum amount that is
permitted (up to the amounts that would be due to the Executive absent the
Limiting Rule); and

(b) the Executive will be entitled to elect to have apply, and therefore to
receive benefits directly under, either (i) this Agreement (as limited by the
Limiting Rule) or (ii) any generally applicable Corporation severance,
separation pay, and/or salary continuation plan that may be in effect at the
time of the Executive’s termination.

Following any such election, the Executive will be entitled to receive benefits
under this Agreement or plan elected only if and to the extent the agreement or
plan is applicable and subject to its specific terms.

20. Amendment; Waiver. Prior to a Change of Control, the Corporation may amend,
without the approval of the Executive, any provision of this Agreement to the
extent necessary to comply with Section 409A of the Code so as to avoid any
penalty or excise tax from being levied on the Executive; provided, however,
that the Corporation may not decrease the amount of any benefit the Executive is
entitled to receive under this Agreement without the Executive’s consent.
Regarding any other amendment, the Corporation may not amend or modify this
Agreement, and no provision may be waived, unless such amendment, modification,
or waiver is agreed to in writing and signed by the Executive and the
Corporation.

21. Validity. The invalidity or unenforceability of any provision of this
Agreement shall not affect the validity or enforceability of any other provision
of this Agreement, which shall remain in full force and effect.

22. Counterparts. This Agreement may be executed in several counterparts, each
of which shall be deemed to be an original but all of which together shall
constitute one and the same instrument.

23. Governing Law. Except as otherwise provided herein, this Agreement shall be
governed by the laws of the State of Maryland, without giving effect to any
conflict of law provisions.

24. Section 409A of the Code.

(a) General. It is intended that this Agreement shall comply with the provisions
of Section 409A of the Code and the Department of the Treasury Regulations
relating thereto, or an exemption to Section 409A of the Code, and payments,
rights and benefits may only be made, satisfied or provided under this Agreement
upon an event and in a manner permitted by Section 409A of the Code, to the
extent applicable, so as not to subject the Executive to the payment of taxes
and interest under Section 409A of the Code. In furtherance of this intent, this
Agreement shall be interpreted, operated and administered in a manner consistent
with these intentions. Any payments that qualify for the “short-term deferral”
exception or another exception under Section 409A of the Code shall be paid
under the applicable exception. For purposes of the limitations on nonqualified
deferred compensation under Section 409A of the Code, each payment of
compensation under this Agreement shall be treated as a separate payment of
compensation for purposes of applying the Section 409A of the Code deferral
election rules and the exclusion under Section 409A of the Code for certain
short-term deferral amounts. All payments to be made upon a termination of
employment under this Agreement may only be made upon a “separation from
service” under Section 409A of the Code. In no event may the Executive, directly
or indirectly, designate the calendar year of any payment under this Agreement.

(b) In-Kind Benefits and Reimbursements. Notwithstanding anything to the
contrary in this Agreement, all reimbursements and in-kind benefits that
constitute nonqualified deferred compensation under Section 409A provided under
this Agreement shall be made or provided in accordance with the requirements of
Section 409A of the Code, including, where applicable, the requirement that
(i) any reimbursement is for expenses incurred during the Executive’s lifetime
(or during a shorter period of time specified in this Agreement); (ii) the
amount of expenses eligible for reimbursement, or in-kind benefits provided,
during a calendar year may not affect the expenses eligible for reimbursement,
or in-kind benefits to be provided, in any other calendar year; (iii) the
reimbursement of an eligible expense will be made no later than the last day of
the calendar year following the year in which the expense is incurred; and
(iv) the right to reimbursement or in kind benefits is not subject to
liquidation or exchange for another benefit. To the extent necessary to ensure
the provision of non-taxable medical benefits under Section 105(h) of the Code
or any similar law, the post-termination medical benefits provided to the
Executive shall be provided in a manner that ensures that such benefits are
provided on a basis (including with respect to tax treatment) that is no less
favorable (including with respect to tax treatment) than the basis on which such
benefits are provided (including the tax treatment) to (A) similarly situated
executives of the Corporation who have not terminated employment or (B) if more
favorable to the Executive, the Executive as of immediately prior to the Change
of Control.

(c) Delay of Payments. Notwithstanding any other provision of this Agreement to
the contrary, if the Executive is considered a “specified employee” for purposes
of Section 409A of the Code (as determined in accordance with the methodology
established by the Corporation as in effect on the date of termination), (i) any
payment that constitutes nonqualified deferred compensation within the meaning
of Section 409A of the Code that is payable on account of the Executive’s
separation from service and is otherwise due to the Executive under this
Agreement during the six-month period following his or her separation from
service (as determined in accordance with Section 409A of the Code) shall be
accumulated and paid to the Executive in a lump sum on the first business day of
the seventh month following his or her separation from service (the “Delayed
Payment Date”) and (ii) in the event any equity compensation awards held by the
Executive that vest upon termination of the Executive’s employment constitute
nonqualified deferred compensation within the meaning of Section 409A of the
Code, the delivery of shares of common stock (or cash) as applicable in
settlement of such awards shall be made on the earliest permissible payment date
(including the Delayed Payment Date) or event under Section 409A on which the
shares (or cash) would otherwise be delivered or paid. The Executive shall be
entitled to interest on any delayed cash payments from the date of termination
to the Delayed Payment Date at a rate equal to the applicable federal short-term
rate in effect under Code Section 1274(d) for the month in which the Executive’s
separation from service occurs. If the Executive dies during the postponement
period, the amounts and entitlements delayed on account of Section 409A of the
Code shall be paid to the personal representative of his or her estate on the
first to occur of the Delayed Payment Date or 30 days after the date of the
Executive’s death.

25. Prior Executive Agreements. Effective as of the Effective Date, this
Agreement supersedes any and all prior executive agreements between the
Corporation (or any predecessor of the Corporation) and the Executive, including
without limitation the executive agreement between the Corporation and the
Executive dated as of       , 20       (referred to herein as, the “Prior
Executive Agreement”), and no payments or benefits of any kind shall be made
under, on account of, or by reference to the Prior Executive Agreement.

In witness whereof, the parties have signed this Agreement as of [      ], 2012.

CORPORATION:

HUNTINGTON BANCSHARES INCORPORATED

EXECUTIVE:

[NAME]

Exhibit A
RELEASE AGREEMENT

This Release Agreement (this “Release Agreement”) is entered into by and between
[EXECUTIVE] (the “Executive”) and Huntington Bancshares Incorporated, a Maryland
Corporation (the “Corporation”), effective as of the Effective Date (as defined
in Section 5 of this Release Agreement). All capitalized terms used herein
without definition shall have the meanings ascribed to such terms in the
Executive Agreement between the Executive and the Corporation, dated as of
     , 2012 (the “Executive Agreement”).

WHEREAS, under the Executive Agreement, the Executive is entitled to certain
Severance Benefits upon certain terminations of employment in connection with a
Change of Control of the Corporation on the condition that, within forty-five
(45) days of his date of termination, the Executive executes and does not revoke
a general release of claims for the benefit of the Corporation and its
affiliates;

WHEREAS, the Executive has thoroughly reviewed this Release Agreement, has
entered into it voluntarily, and has consulted with legal counsel of his choice
before signing this Release Agreement.

NOW THEREFORE, in consideration of the foregoing, and of the promises and mutual
covenants herein contained, the Corporation and the Executive agree as follows:

1. GENERAL RELEASE OF CLAIMS. In exchange for the Severance Benefits as set
forth on the attached Schedule I, the adequacy and sufficiency of which the
Executive hereby expressly acknowledges, and all other consideration related to
same, the Executive does hereby RELEASE, WAIVE, REMISE, AND FOREVER DISCHARGE
the Corporation and all of the Corporation’s past, present, and future assigns,
successors, affiliates, parent and subsidiary organizations, divisions, and
corporations, officers, directors, shareholders, employees, and agents of the
same, as well as their heirs, executors, administrators, successors, assigns,
and other personal representatives, in their corporate capacities (hereinafter
referred to collectively as the “Released Parties”) from any and all claims,
demands, administrative charges, complaints, legal rights, compensation,
obligation, actions, interests, debts, liabilities, damages, costs, attorneys’
fees and expenses, or causes of action of whatever type or nature, whether
legal, equitable, or administrative, whether known or unknown to him, which he
may now have against the Released Parties, either individually, jointly, or
severally, based upon acts or omissions which have occurred from the beginning
of time to the Effective Date of this Agreement relating or arising out of,
either directly or indirectly, the Executive’s employment with, compensation by,
and separation from the Corporation, including, but not limited to, claims
(a) for breach of contract, wrongful termination of employment, whether in
contract or tort, intentional, reckless, or negligent infliction of emotional
distress, and (b) under the Civil Rights Act of 1964, as amended, the Ohio Civil
Rights Act, the Age Discrimination in Employment Act, the Older Workers Benefit
Protection Act, the Americans with Disabilities Act, the Family and Medical
Leave Act, the Employee Retirement Income Security Act, the Comprehensive
Omnibus Budget Reconciliation Act, and any applicable state or local laws of
similar intent (collectively, the “Released Claims”). Notwithstanding the
foregoing, the Released Claims do not include, and this Release Agreement does
not release, any (i) rights to Severance Benefits under the Executive Agreement,
rights with respect to the enforcement of the Corporation’s obligations in
respect of the Severance Benefits under Sections 9, 10, 12 and 16 of the
Executive Agreement and rights to legal and accounting fees as expressly
provided under Section 5(f) of the Executive Agreement in the event of a dispute
after the Effective Date with the Internal Revenue Service, (ii) rights to
indemnification the Executive may have under applicable law, the by-laws or
certificate of incorporation of the Corporation, the Executive Agreement or any
other indemnification arrangement or director and officer liability policy, as a
result of having served as an officer, employee or director of the Corporation
or any of its affiliates; (iii) vested rights the Executive may have under the
Corporation’s welfare and retirement plans and payment in respect of accrued but
unused vacation days through the date of termination; (iv) any claims that the
Executive may file for workers’ compensation benefits; and (v) any claims that
arise after the Effective Date of this Agreement or that the Executive may not
by law release through a settlement agreement such as this.

2. COVENANT NOT TO SUE. The Executive agrees not to file or initiate a lawsuit
in any court or initiate an arbitration proceeding asserting any of the Released
Claims against any of the Released Parties. The Executive further agrees that he
will not permit himself to be a member of any class in any court or in any
arbitration proceeding seeking relief against the Released Parties based on any
of the Released Claims, and that even if a court or arbitrator rules that he may
not waive a claim released by this Release Agreement, he will not accept any
money damages or other relief in connection with any other action or proceeding
asserting any of the Released Claims against any of the Released Parties.

3. NO PENDING ACTIONS. The Executive represents that as of the date he signs
this Release Agreement, the Executive has not filed or initiated, or caused to
be filed or initiated, any complaint, claim, action or lawsuit of any kind
against any of the Released Parties in any federal, state or local court or
agency.

4. WAIVER OF DAMAGES. Nothing in this Release Agreement is intended to or shall
interfere with the Executive’s right to participate in a proceeding with any
appropriate federal, state or local government agency enforcing federal, state
or local discrimination laws and/or cooperating with said agency in its
investigation. The Executive shall not, however, be entitled to receive any
relief, recovery or monies in connection with any complaint or charge brought
against any of the Released Parties with respect to any Released Claims, without
regard as to who brought any such complaint or charge.

5. TIME TO CONSIDER AND REVOKE; ADVICE OF COUNSEL. The Executive acknowledges
that he has been afforded at least twenty-one (21) days to consider whether to
sign this Release Agreement. If the Executive elects not to take the full
twenty-one (21) days to consider this Release Agreement, the Executive
acknowledges having done so voluntarily and with the understanding that the
Executive is waiving a statutory right to do so. If the Executive chooses to
execute this Release Agreement, the Executive has the right to revoke the
acceptance at any time within seven (7) days of signing (the “Revocation
Period”) by delivering a written revocation to Huntington Bancshares
Incorporated, 41 South High Street

Columbus, Ohio 43215, Attention: General Counsel. Any such revocation shall
state, “I hereby revoke my Release Agreement” and must be signed by the
Executive and received by the Corporation before the end of the Revocation
Period. So long as the Executive does not revoke this Release Agreement, it
shall become effective on the day following the last day of the Revocation
Period (the “Effective Date”). If the Executive decides to revoke this Release
Agreement, the revocation shall make this Release Agreement null and void and
shall be deemed effective on the date received by the Corporation. The
Corporation hereby advises the Executive to consult with an attorney before
executing this Release Agreement.

6. SEVERIBILITY. If for any reason any one or more of the provisions of this
Release Agreement shall be held or deemed to be inoperative, unenforceable or
invalid by a court of competent jurisdiction, such circumstances shall not have
the effect of rendering such provision invalid in any other case or rendering
any other provisions of this Release Agreement inoperative, unenforceable or
invalid. In any such event, such provision shall be read by such court to be as
broad and restrictive as possible without being found to be inoperative,
unenforceable or invalid.

7. GOVERNING LAW. This Release Agreement shall be governed by the laws of the
State of Maryland, without giving effect to any conflict of law provisions.

8. COUNTERPARTS. This Release Agreement may be executed in counterparts and each
counterpart will be deemed an original.

9. SECTION HEADINGS. Section headings contained in this Release Agreement are
for convenience of reference only and shall not affect the meaning of any
provision herein.

[Signature page to follow]



1   Note to Draft: Intended to provide a 280G mitigation strategy if Executive
so desires.

1





PLEASE READ AND CONSIDER THIS RELEASE AGREEMENT CAREFULLY BEFORE EXECUTING. THIS
RELEASE AGREEMENT INCLUDES A RELEASE OF ALL KNOWN AND UNKNOWN CLAIMS. IN
EXECUTING THIS RELEASE AGREEMENT, THE EXECUTIVE EXPRESSLY REPRESENTS THAT HE IS
DOING SO VOLUNTARILY AND OF HIS OWN FREE WILL AND THAT HE IS OF SOUND MIND AT
THE TIME OF SAID EXECUTION.

IN WITNESS WHEREOF, each of the Executive and the Corporation by its duly
authorized agent has hereunder executed this Release Agreement as of the date
set forth below.

[EXECUTIVE]
Date:

HUNTINGTON BANCSHARES INCORPORATED

Name:
Title:
Date:

Exhibit B

Beneficiary Designation and Notice Form

Beneficiary Designation

In the event of my death, I direct that any amounts due me under the Agreement
to which this Beneficiary Designation is attached shall be distributed to the
person designated below. If no beneficiary shall be living to receive such
assets they shall be paid to the administrator or executor of my estate.

Notice

Until notified otherwise, pursuant to Section 18 of the Agreement, notices
should be sent to me at the following address:

Street Address

City, State and Zip Code

Date [NAME]

Beneficiary

Relationship to Executive

2